Citation Nr: 0836691	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for diverticulitis and which established service 
connection for PTSD, initially evaluated as 10 percent 
disabling.    

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
even though the evaluation for PTSD was increased to 30 
percent pursuant to a December 2007 rating, the issue remains 
in appellate status.

In September 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge sitting at the RO in 
St. Petersburg, Florida; a transcript of that hearing is of 
record.  The appellant submitted additional evidence to the 
Board, waiving agency of original jurisdiction consideration 
of the evidence, which evidence is accepted for inclusion in 
the record.  See 38 C.F.R. § 20.1304 (2007). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most current treatment records from the Vet Center, 
reflecting the veteran's treatment for PTSD are date from 
January 2007.  At his hearing, the veteran indicated that he 
was regularly receiving treatment for his PTSD about every 
three weeks from the Vet Center in Sarasota, Florida and 
asserted that his counselor there indicated that the 
currently assigned disability evaluation is too low.  The 
veteran also testified that he thought that his PTSD was at 
the same level as at the time the 30 percent rating was 
established.  At the hearing, the veteran's representative 
requested that current treatment records be obtained and 
considered in the context of the current appeal.  The VA's 
statutory duty to assist the veteran includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran's service treatment records were apparently lost 
in a fire related incident at the National Personnel Records 
Center (NPRC).  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  However, where relevant records were destroyed in a 
fire at NPRC, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this case, the veteran testified that he believe 
that he had traumatic diverticulitis caused by being involved 
in two plane crashes during service.  He also asserted that 
his diverticulitis is associated with and/or aggravated by 
exacerbations of his service-connected PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

Although the veteran has recently advanced his claim for 
diverticulitis as secondary to his service-connected PTSD, 
when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Under the 
circumstances, the Board is of the opinion that a medical 
opinion would materially assist in the development of his 
appeal. 

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran's PTSD treatment records 
from the Vet Center in Sarasota, Florida 
for the period from January 2007 to the 
present and all records of VA outpatient 
treatment for the claimed diverticulitis 
from September 2007 to the present should 
be obtained and associated with the 
claims folder.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the veteran should be 
afforded a VA medical examination by a VA 
physician with specialization in 
gastrointestinal disorders to offer 
opinions, without resort to speculation, 
as to (1) whether is it at least as 
likely as not that currently diagnosed 
diverticulitis had its onset during 
active service or is related to any 
incident or injury in service; (2) 
whether it is at least as likely as not 
that the veteran's diverticulitis is 
proximately due to or caused by his PTSD 
or, if not, whether the underlying 
diverticulitis condition itself, as 
contrasted with mere symptoms, has 
worsened due to or the result of the 
veteran's service-connected PTSD.  The 
examiner should also be advised that 
temporary or intermittent flare-ups of a 
disease are not sufficient to be 
considered as "aggravation" for VA 
purposes.  Should the examiner conclude 
that the diverticulitis is aggravated by 
the PTSD, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



